Name: Commission Regulation (EEC) No 3061/87 of 13 October 1987 fixing the coefficient for the calculation of the special elimination levy in the sugar sector for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/ 10 Official Journal of the European Communities 14. 10 . 87 COMMISSION REGULATION (EEC) No 3061/87 of 13 October 1987 fixing the coefficient for the calculation of the special elimination levy in the sugar sector for the 1986/87 marketing year Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 1 I The coefficient provided for in Article 1 (3) of Regulation (EEC) No 1914/87 is hereby fixed at 0,38873 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1914/87 of 2 July 1987 introducing a special elimination levy in the sugar sector for the 1986/87 marketing year ('), and in particular Article 1 (4) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1914/87 provides for the calculation of the special elimination levy applicable to the 1986/87 marketing year for each sugar producing undertaking and for each isoglucose-producing undertaking by multiplying the amount owed by the undertaking as a production levy for the 1986/87 marke ­ ting year by a coefficient to be determined ; whereas the relevant available data indicates the adoption of a coeffi ­ cient of 0,38873 ; Whereas the second subparagraph of Article 1 (2) of Regulation (EEC) No 1914/87 provides that the special elimination levy shall be paid before 15 December 1987, that is to say within the same period as the basic produc ­ tion levy and the B levy provided for in Article 7 (2) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (2), as last amended by Regulation (EEC) No 2682/84 (3) ; whereas to ensure that all Member States determine in good time the balance of the special elimination levy outstanding against each sugar-producing undertaking and each isoglucose producing undertaking, it is appropriate to provide for a similar timetable to this effect : Article 2 1 . Member States shall collect the special elimination levy at the same time as the balance of the production levies provided for in Article 28 of Council Regulation (EEC) No 1785/81 (4). 2 . For the collection referred to in paragraph 1 , Member States shall draw up, for each sugar-producing undertaking and each isoglucose-producing undertaking, the statement of the balance outstanding within the meaning of Article 1 (2) of Regulation (EEC) No 1914/87, before 1 November 1987 for the 1986/87 marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 3 . 7 . 1987, p. 5 . (2) OJ No L 158 , 9 . 6 . 1982, p. 17 . (3) OJ No L 254, 22. 9 . 1984, p. 9 . (&lt;) OJ No L 177, 1 . 7. 1981 , p. 4.